DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment/Claim Status
Claims 1-17 are currently pending. Claim 1 has been amended. No claims were canceled; and no new claims were added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al (US 2017/0179422 A1-prior art of record, hereafter Jung).
Re claim 1, Jung discloses in FIGS. 5B and 6 a packaging structure, comprising:
a substrate (100; ¶ [0032]); and
a packaging cover plate (270; ¶ [0032]) disposed opposite to (above) the substrate (100),
wherein the substrate (100) comprises a first limiting member (400b; ¶ [0057] and [0072]) arranged at one side (top surface) of the substrate close to the packaging cover plate (270),
wherein the packaging cover plate (270) comprises a second limiting member (400a; ¶ [0057] and [0072]) arranged at one side (bottom surface) of the packaging cover plate close to the substrate (100), and the first limiting member (400b) and the second limiting member (400a) are engaged with each other to fix (attach; ¶ [0057]) the substrate (100) and the packaging cover plate (270),
wherein the first limiting member (400b) and the second limiting member (400a) are arranged on the substrate (100) and the packaging cover plate (270) respectively and arranged opposite to each other (alternately; ¶ [0063]),

are engaged to limit a distance (no distortion; ¶ [0073]) between the substrate (100) and the packaging over plate (270),
wherein the first limiting member (400b) is of a cylinder structure (any shape; ¶ [0072]), and the second limiting member (400a) is of a frame structure (plate; ¶ [0072]),
wherein there are three or four first limiting members (400b in FIG. 3 or 5B), one second limiting member (400a in FIG. 5B) including three or four limiting strips (solid intersecting portions of plate 400a) respectively,
wherein the three or four first limiting members (400b) are arranged in a triangle or rectangle shape (400a/400b/400a/400b formation in FIG. 3),
wherein the one second limiting member (400a) is are arranged in a triangle or rectangle shape (plate in FIG. 5B) and surrounds the three or four first limiting members (400b),
wherein each of the three or four limiting strips (solid portions of plate 400a) is 
arranged between two adjacent (FIG. 3) first limiting members (400b), and
wherein an orthographic projection (shadow on 100) of the first limiting member (400b) on the substrate (100) does not overlap (cover) an orthographic projection (shadow on 100) of the second limiting member (400a) on the substrate (100).

Jung fails to explicitly disclose wherein there are three or four second limiting members (400a) including three or four limiting strips respectively, wherein the three or four second limiting members are arranged in a triangle or rectangle shape and 
However, Jung discloses where the limiting members (400a/400b) are alternately coupled with each other and therefore fix the first substrate (100) and the second substrate (270) so as not to be distorted, the first and second substrates (100 and 270)
are not distorted by the first and second barriers 400a and 400b even through heat and pressure are applied to the first and second substrates (100 and 270) during the process of attaching the substrates (¶ [0064]; [0068]; [0077]; [0080] and [0083]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the first and second limiting members (400: 400a/440b) as depicted in the inserted figure (see inserted figure below), wherein there are three or four second limiting members (400a) including three or four limiting strips respectively, wherein the three or four second limiting members are arranged in a triangle or rectangle shape and surround the three or four first limiting members, and wherein each of the three or four limiting strips is arranged between two adjacent first limiting members, such that the applied heat and pressure does not result in distortion between the first substrate (100) and the second substrate (270); and 
therefore, preventing display image quality and reliability from being deteriorated by distortion of the first substrate (100) and the second substrate (270; ¶ [0077]). 

    PNG
    media_image1.png
    860
    1234
    media_image1.png
    Greyscale

For the record, the inserted figure (annotated FIG. 2 of Jung) depicts first (400b) and second (400a) limiting members of contact/barrier structures (300/400) positioned so as to support uniform application of heat and pressure, which prevents distortion between substrate (100) and packaging plate (270). OP 300/400 represents an optional contact/barrier structure limiting member positioned in the display area as further disclosed by Jung. 

Re claim 2, Jung discloses the packaging structure according to claim 1, further comprising a first sealant layer (240b; ¶ [0056]) arranged between the substrate (100) and the packaging cover plate (270), wherein the first sealant layer (240b) is arranged on peripheries (NA; ¶ [0056]) of the substrate (100) and the packaging cover plate (270); the substrate (100), the packaging cover plate (270) and the first sealant layer (240b) form a sealed space (filled area around AA; ¶ [0049]; [0053] and [0056]); and the first 

Re claim 3, Jung discloses the packaging structure according to claim 2, wherein a height (vertical extension) of the first limiting member (400b) in a direction perpendicular (normal) to the substrate (100) is smaller than or equal to (FIG. 3) a height (vertical extension) of the sealed space (area around AA) in the direction perpendicular (normal) to the substrate (100); and a height (vertical extension) of the second limiting member (400a) in the direction perpendicular (normal) to the substrate (100) is smaller than or equal to (FIG. 3) a height (vertical extension) of the sealed space (area around AA) in the direction perpendicular (normal) to the substrate (100).

Re claim 4, Jung discloses the packaging structure according to claim 2, further comprising a second sealant layer (240a; ¶ [0049]), with which the sealed space (area around AA) is filled.

Re claim 6, Jung discloses the packaging structure according to claim 1, wherein a gap is formed between an orthographic projection (shadow on 270) of the first limiting member (400b) on the packaging cover plate (270) and an orthographic projection (shadow on 270) of the second limiting member (400a) on the packaging cover plate in the embodiment of FIG. 5B since the first and second limiting members (400b/400a) are both surrounded by an external layer (450; ¶ [0076]).



Re claims 12 and 13, Jung discloses the packaging structure according to claim 1, wherein the three or four limiting strips (solid intersecting portions of plate 400a) are located within (the perimeter of) the frame structure (plate 400a), an extending direction (left/right) of each of the three or four limiting strips (solid intersecting portions of plate 400a) and one corresponding side (lower horizontal plane) of the at least three sides (all four sides) of the frame structure intersect (cross), and two adjacent limiting strips of the three or four limiting strips and one corresponding side (upper horizontal plane) of the at least three sides of the frame structure are encircled (by the perimeter of plate of 400a) to form a limiting sub-space (each groove/slot of plate 400a) restricting the at least one columnar structure (400b); and wherein one end (bottom) of each of the three or four limiting strips (solid vertical portions of plate 400a) is connected onto 

Re claim 14, Jung discloses the packaging structure according to claim 10, wherein the at least one opening (groove/slot of plate 400a) is arranged in the middle (center portion) of each of the at least three sides (all intersecting solid portions of plate 400a) of the frame structure (plate 400a).

Re claim 15, Jung discloses the packaging structure according to claim 14, wherein the three or four limiting strips (all intersecting solid portions of plate 400a) are located within the frame structure (plate 400a), an extending direction of each of the three or four limiting strips and one corresponding side of the at least three sides of the frame structure intersect, and two adjacent limiting strips of the three or four limiting strips and one corresponding side of the at least three sides of the frame structure are encircled to form a limiting sub-space restricting the at least one columnar structure (see claim 12).

.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yan et al (US 2014/0160710 A1-prior art of record).
Re claim 5, Jung discloses the packaging structure according to claim 4.
But, fails to disclose wherein the first sealant layer (240b) and the second sealant layer (240a) are each an ultraviolet-curable resin adhesive or thermosetting resin adhesive.
However,
Yan discloses a packaging structure, comprising: first and second sealants (adhesives; ¶ [0027] and [0043]), the sealants (adhesives) are each an ultraviolet-curable resin adhesive (¶ [0027] and [0043]) or thermosetting resin adhesive (¶ [0027] and [0043]).
.    

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lee (US 2012/0235557 A1-prior art of record).
Re claim 7, Jung discloses the packaging structure according to claim 6.
But, fails to disclose wherein the gap ranges from 1 µm to 10 µm.
However, Lee discloses in FIGS. 4-9 a packaging structure (display panel 100; ¶ [0025]), comprising a gap (g; ¶ [0060]; [0068]; [0083] and [0092]) between first and second limiting structures (frits; ¶ [0060]), wherein the gap ranges from 1 µm to 10 µm (when widths, w are 0.01 – 0.1 mm and gaps g are 0.1w; ¶ [0068] and [0092]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jung to form the form the first and second limiting structures with gaps ranges from 1 µm to 10 µm using non-contacting structures which form mechanically reliable device seals (Lee; ¶ [0098]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lee (US 2012/0235557 A1-prior art of record) and Wang et al (2003/0122476 A1-prior art of record, hereafter Wang).

But, fails to disclose further comprising a lubricant arranged within the frame structure.
However,
A.	Lee discloses in FIGS. 4-9 a packaging structure (display panel 100; ¶ [0025]), comprising a frame structure comprising a gap (g; ¶ [0060]; [0068]; [0083] and [0092]) between first and second limiting structures (frits; ¶ [0060]), wherein the gap ranges from 1 µm to 10 µm (when widths, w are 0.01 – 0.1 mm and gaps g are 0.1w; ¶ [0068] and [0092]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jung to form the form the first and second limiting structures with gaps ranges from 1 µm to 10 µm using non-contacting structures which form mechanically reliable device seals (Lee; ¶ [0098]).
And;
B.	Wang discloses in FIG. 5B a packaging structure (organic EL element 50B; ¶ [0037]), comprising a frame structure (ribs 52I/52II; ¶ [0037]) comprising a gap (space; ¶ [0037]), and a lubricant (liquid water-absorbent layer 54; ¶ [0037]) arranged within the frame structure (52I/52II).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Jung and Lee to include the lubricant arranged within the frame structure as disclosed by Wang to add moisture impermeability to the device structure (Wang; ¶ [0037]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection relies on a new interpretation of a reference applied in the prior rejection of record for teaching(s) or matter(s) not specifically challenged in the argument.
For the record, Jung discloses that barriers (400b/400a) functioning as first and second limiting members, respectively, are designed to prevent distortion between a lower substrate and an upper substrate due to the application of heat and pressure to attach the two substrates. Such distortion resulting in image quality deterioration.
To this end, the examiner claims that that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the barriers (400b/400a) functioning as first and second limiting members as depicted in the inserted figure above. Such positioning(s) would prevent tilting of one side or the other of the upper substrate away from the lower substrate; thereby, maintaining a uniform separation between the two substrates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892